Citation Nr: 0729501	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  97-26 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for Reiter's syndrome, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
August 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In September 2006, the Board remanded this claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that additional evidence in support of 
the appellant's claim was associated with the claims folder 
after the issuance of the last supplemental statement of the 
case in April 2007.  The additional evidence in this case was 
received without waiver of the appellant's right to have that 
evidence initially considered by the RO.  In July 2007, the 
Board contacted the veteran regarding the matter, and in 
August 2007, he responded that he did not waive initial 
consideration by the RO.  Any pertinent evidence that is 
accepted by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case, 
unless this procedural right is waived by the appellant.  See 
38 C.F.R. § 20.1304(c) (2006). As such, this matter must be 
remanded in accordance with 38 C.F.R. § 19.31 and 20.1304(c) 
(2006).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

The RO must re-adjudicate the claim based 
on the entire record to include the 
additional evidence submitted by the 
appellant after the April 2007 
supplemental statement of the case was 
issued.  If the claim is not resolved to 
the satisfaction of the appellant, he and 
his representative should be provided a 
supplemental statement of the case and a 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the outcome of this case. 
The appellant need take no action until so informed. The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



